

	

		II

		109th CONGRESS

		1st Session

		S. 619

		IN THE SENATE OF THE UNITED STATES

		

			March 14, 2005

			Mrs. Feinstein (for

			 herself, Ms. Collins,

			 Mr. Lautenberg, Mr. Specter, Mrs.

			 Lincoln, Mr. Dodd,

			 Mr. Dayton, and Mr. Nelson of Florida) introduced the following

			 bill; which was read twice and referred to the

			 Committee on

			 Finance

		

		A BILL

		To amend title II of the Social Security Act to repeal

		  the Government pension offset and windfall elimination

		  provisions.

	

	

		1.Short titleThis Act may be cited as the

			 Social Security Fairness Act of

			 2005.

		2.Repeal of

			 Government pension offset provisions

			(a)In

			 generalSection 202(k) of the Social Security Act (42 U.S.C.

			 402(k)) is amended by striking paragraph (5).

			(b)Conforming

			 amendments

				(1)Section 202(b) of

			 the Social Security Act

			 (42 U.S.C.

			 402(b)) is amended by striking subsections (k)(5) and

			 (q) and inserting subsection (q).

				(2)Section 202(c) of

			 such Act (42

			 U.S.C. 402(c)) is amended by striking subsections (k)(5)

			 and (q) and inserting subsection (q).

				(3)Section 202(e) of

			 such Act (42

			 U.S.C. 402(e)) is amended by striking subsections

			 (k)(5), subsection (q), and inserting subsection

			 (q).

				(4)Section 202(f) of

			 such Act (42

			 U.S.C. 402(f)) is amended by striking subsections

			 (k)(5), subsection (q) and inserting subsection

			 (q).

				3.Repeal of

			 windfall elimination provisions

			(a)In

			 generalSection 215 of the

			 Social Security Act (42 U.S.C. 415) is

			 amended—

				(1)in subsection

			 (a), by striking paragraph (7);

				(2)in subsection

			 (d), by striking paragraph (3); and

				(3)in subsection

			 (f), by striking paragraph (9).

				(b)Conforming

			 amendmentsSubparagraphs (C) and (D) of section 202(e)(2) of such

			 Act (42

			 U.S.C. 402(e)(2)(C), (D)) are each amended by striking

			 section 215(f)(5), 215(f)(6), or 215(f)(9)(B) and inserting

			 paragraph (5) or (6) of section 215(f).

			4.Effective

			 dateThe amendments made by

			 this Act shall apply with respect to monthly insurance benefits payable under

			 title II of the Social Security Act

			 for months after December 2005. Notwithstanding

			 section

			 215(f) of the Social Security

			 Act, the Commissioner of Social Security shall adjust primary

			 insurance amounts to the extent necessary to take into account the amendments

			 made by this Act.

		

